                                                                                   H            L      E
                                                                                   b
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                         MAY t 0 2019
                                       Richmond Division
                                                                                    OLLHK. U.S. DISTRICT COURT
                                                                                            RICHMONO \/a
JEFFREY GLENN TOOHEY,

        Petitioner,

V.                                                                   Civil Action No. 3:19CV193

M. BOLSTER,

        Respondent.

                                 MEMORANDUM OPINION


        Petitioner, proceedingpro se, submitted a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. By Memorandum Orderentered on April 5,2019, the Court directed

Petitioner to complete and return, withinfifteen (15) days of the date of entry thereof, an

affidavit in support of his request to proceed informapauperis or paythe $5.00 filing fee. More

than fifteen (15) days have passed and Petitionerhas not retiuned the required informa pauperis

affidavit or paid the filing fee. Accordingly, the petition will be DISMISSED WITHOUT

PREJUDICE.


        An appropriate Order shall issue.



                                                             M. Hannah L
Date:   May 10, 2019                                         United States       ct Judge
Richmond, Virginia
